Title: To Thomas Jefferson from Edmond Charles Genet, 19 October 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
New york le 19. 8bre 1793 L’an 2e de la Republique

J’ai pressé autant que je l’ai pu le consul de Philadelphie de me rendre sur le william et la fanny les comptes que vous reclamez. Les affaires multipliées du Consulat avaient retardé la confection de ce travail, et la mort du Consul l’avait encore reculé.
Je viens enfin de recevoir les pièces relatives à cette affaire et j’ai l’honneur de vous les transmetre. Ce sont de simples extraits des procedures par lesquelles, ainsi que vous le verrez, il conste que les prises ne sont point disputables sous le rapport de la violation du territoire, vu qu’il resulte des pieces legales deposées à la chancellerie du Consulat de Philadelphie, que la saisie a eu lieu bien au delà de cette ligne indéfinie qui forme la limite de la juridiction americaine.
